Wood, J. (after stating the facts). In Rock Island Ark. & La. Rd. Co. v. Stevens, 84 Ark. 436, we held (quoting syllabus) that “The fact that a passenger purchased a ticket from a station agent entitling her to be carried to a flag station is not notice to the conductor of a train that she desires to debark at that station. ” We also held in that case that where a passenger sees that the train is crowded and that the conductor is necessarily detained elsewhere, or where the distance is so short, or there are other indications that the conductor or other person in charge of the train would not obtain notice in time to stop the train, the passenger must give him notice or else he cannot complain if he is carried beyond his destination. In Railway v. Stevens, supra, we quoted from Central of Ga. Ry. Co. v. Dorsey, 106 Ga. 826, as follows: “We think it is. the duty of the conductor of a passenger train, when the company has sold tickets to passengers, to go through the train and ascertain the station at which the passengers wish to' alight; but we also think that, in a case like the present, there is a corresponding duty upon the part of a passenger, when he sees that the conductor has failed to call for and take up his ticket, 'and is ignorant of his presence on the train and of his destination, to notify the conductor of his presence and destination, especially when the ride is a short one, and the passenger knows that the train will not stop at his station unless the conductor has notice that there is on board a passenger for that station. ” Counsel for plaintiff rely upon this doctrine of the Georgia case, which is but the rule that was approved by us in Railway Co. v. Stevens, supra. In the case of St. L. & S. F. Rd. Co. v. Dyer, 115 Ark. 262, 266, we said: “A railroad company has the right to require all persons to purchase tickets before becoming passengers. As a means of enforcing this regulation it has the right to require the exhibition of their ticket before entering the train.” See also, St. L. S. W. Ry. Co. v. Branch, 106 Ark. 269, 272; S. L. S. W. Ry. Co. v. Hammett, 98 Ark. 418; St. L. S. W. Ry. Co. v. Blythe, 94 Ark. 153. (1) In Rock Island, Ark. & La. Ry. Co. v. Stevens, supra, we held that the purchase of a ticket from a-station agent entitling a passenger to be carried to a flag station is not notice to the conductor that she had such ticket and wished to disembark at a certain station. But where railway companies require passengers before entering the train to exhibit their tickets to their servants and agents having charge of the particular train upon which passengers intend to embark before entering such train, this is notice to the conductor having charge - of the running of the train that the passengers who are required to exhibit their tickets before entering the train have such tickets. Having such notice, it is the duty of the conductor, or whatever agent the company designates for that purpose, to take up these tickets and to see that the passengers are , transported according,'to their contract. It would be manifestly unfair to the passenger to compel him to exhibit his ticket before entering the train and then permit the company to say in the next breath that it had no notice of such ticket, and that its agent could be excused, under certain circumstances, for a failure to take up the ticket and to carry and deliver the passenger according to the contract of carriage. (2) Knowledge of the agent to whom passengers must exhibit their tickets before entering upon their journey will be imputed to the company. Where the passenger has complied with the reasonable regulations of the company in regard to purchasing his ticket and exhibiting the same before entering the car the company will be liable in damages for failure of the carrier to transport him and to allow him to debark at his destination. The passenger having exhibited his ticket and thus notified the company that he has a contract of carriage, has done all that he is required to do. to establish the relation of passenger and carrier, and it thereafter devolves upon the carrier to perform its contract according to the terms thereof, and a failure to do so is a breach of contract for which the carrier is liable in damages to the passenger thus injured. Where the passenger is not required to exhibit his ticket at the station where he embarks upon his journey then the carrier has no notice of such ticket until same is exhibited to the conductor or auditor, as the case may be, whose duty it is to lift or check such tickets. In such eases, under certain circumstances, it can readily be seen that the company might not have any notice of the passenger’s ticket and of its contractual obligations thereunder until it was too late, in the exercise of ordinary care, to carry out its contract as evidenced by the ticket. For example, one might purchase a ticket to a flag station a short distance away, the train upon which he embarked might be crowded with passengers and it might be impossible for the officer whose duty it was to cheek up the tickets, in the exercise of reasonable diligence, to do so before reaching the flag station where the passenger was to debark. In such case it can readily be seen that it would become the duty of the passenger to notify the conductor of the flag station where he wished to debark; otherwise the company, although exercising ordinary care in the premises, would have no notice, and the failure to put the passenger off at his station would be the result of his own negligence. Such indeed were substantially the facts upon which the ruling in Railway v. Stevens and Railway v. Dorsett, supra, was predicated. But such a rule, as we have already stated, can have no application to a case like the one at bar, where the servants of the carrier in charge of the train have notice, by the exhibition of a ticket before the passenger embarked upon his journey, of the fact that he was a passenger and the station to which he was to be carried. Every requirement of the law is fully met when the passenger has complied with the reasonable regulations of the carrier designed to bring to its notice the presence of the passenger on the train, and of his destination. It follows that there was no prejudicial error to appellant in the rulings of the court on the instructions. These rulings, in fact, were more favorable to appellant, under the law as above announced, than it was entitled to. (3) It is contended that the verdicts were excessive, and we are convinced that this is true as to Mrs. Blundell. Appellee, Rosey Blundell, had to walk a distance of from 3^ to miles .further than she would have had to walk if the train had stopped at Sims; and she testified that this walk made her sore, and that she was sick in bed all the next week. According to the testimony abstracted, she does not say that her sickness was caused by the walk. But even conceding that such was the legitimate inference to be drawn from the testimony, the sum of $100.00 will afford ample compensation for all possible injury that she could have sustained by reason of appellant’s breach of contract. Appellees, so far as the proof shows, were not subjected to any indignities and suffered no mental anguish. The only injury they sustained was the mere physical inconvenience of having to walk a distance of five or six miles, whereas, if they had been put off at their destination they would have had only a distance of a mile and a half to walk. While it is most difficult to determine the measure of damages in such eases, yet here there are no circumstances of aggravation attending the breach of contract and the jurors in such cases should not indulge in speculations and award imaginary damages but should assess the amount at what they believe under the evidence to be actual compensation for the injuries sustained. Appellee Hartsell Blundell testified that the walk did him harm, as he had to carry two large suit cases. While it appears to us that' a verdict of $25.00 would be quite liberal compensation for his injuries, we do not see our way clear to reduce it below that sum, and the judgment as to him will be affirmed. In the case of the appellee, Mrs. Rosey Blundell, the judgment will be modified and reduced to the sum of $100.00, and as thus modified affirmed.